Citation Nr: 0300568
Decision Date: 01/10/03	Archive Date: 06/02/03

DOCKET NO. 96-51 025               DATE JAN 10, 2003

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for disorders involving the upper
back and shoulders. 

REPRESENTATION 

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD 

K. L. Bunch, Associate Counsel

INTRODUCTION

The appellant served with the Army National Guard of Louisiana from
May 1992 to February 1996, to include a period of active duty for
training (ACDUTRA) from July 1992 to November 1992, and June 5,
1993 to June 19, 1993.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a September 1996 by the Department of Veterans Affairs
(VA) Regional Office (RO), which denied entitlement to the benefits
sought on appeal.

FINDINGS OF FACT

1. All of the relevant evidence necessary for an equitable
disposition of the veteran's claims has been obtained.

2. Current medical evidence does not show the presence of upper
back or bilateral shoulder disorders.

CONCLUSIONS OF LAW

Upper back and bilateral shoulder disorders were not incurred or
aggravated during military service. 38 U.S.C.A. 101(24), 1131 (West
1991 & Supp. 2002); 38 C.F.R. 3.303 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the Veterans
Claims Assistance Act of 2000 (VCAA). See, 38 U.S.C.A. 5102, 5103,
5103A, 5107 (West Supp. 2001). In particular, this law redefines
the obligations of VA with

- 2 -

respect to the duty to notify and to assist. This change in the law
is applicable to all claims filed on or after the date of enactment
of the VCAA, or filed before the date of enactment but not yet
final as of that date.

The final rule implementing the VCAA was published on August 29,
2001. 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified as amended
at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)). These
regulations, likewise, apply to any claim for benefits received by
VA on or after November 9, 2000, as well as to any claim filed
before that date but not decided by VA as of that date, with the
exception of the amendments relating to claims to reopen previously
denied claims.

The VA has a duty to notify the appellant and his representative of
any information and evidence needed to substantiate and complete a
claim. 38 U.S.C. 5102 and 5103 (West Supp. 2002). With regard to
the instant case, the information and evidence needed is that which
would demonstrate that entitlement to service connection was
warranted. In this regard, such action was accomplished by means of
statement of the case, the supplemental statements of the case, and
August 1998 and September 2001 letters from the RO to the veteran.
In July 2001 the Board informed the veteran of the provisions of
the VCAA as well as informing the appellant that he needed to
identify relevant evidence and provide contact information. These
documents informed the appellant of the relevant criteria, and
evidence needed, by which entitlement to service connection could
be granted. He was also notified of the information needed through
letters from VA seeking additional evidence. In particular, in
September 2001 and December 2001, he was notified by the RO that
the Board had returned his case to the RO, and that additional
information was needed. In a September 2001 letter from the RO the
veteran was advised that he was to furnish the names and addresses
of all health care providers who have treated him for back and
shoulder disorders which were not currently of record as well as
provide more detailed information regarding the injury involved in
his claim for service connection. See Quartucccio v. Principi, 16
Vet. App. 183 (2002).

3 - 

In view of these actions by VA, the Board finds that VA has no
outstanding duty to inform the veteran that any additional
information or evidence is needed; the discussions in these various
documents apprised him of the information and evidence needed to
substantiate his claim and complied with VA's notification
requirements.

Second, VA has a duty to assist the appellant in obtaining evidence
necessary to substantiate the claim. 38 U.S.C. 5103A (West Supp.
2002). Such action has been accomplished, as noted above, by the
Board remand and by the letters sent to the appellant. The Board
concludes that all pertinent available evidence has been obtained,
and that no further development of the case is warranted. VA has
satisfied its duties to notify and assist the appellant in this
case.

I. FACTUAL BACKGROUND

The National Guard Bureau Form 22 Report of Separation and Record
of Service showed that the appellant's primary occupational
specialization was as a food service specialist. The reason for
discharge was due to a medical discharge.

The service medical records reveal that, at the time of May 1992
entrance examination all pertinent systems were clinically
evaluated as normal.

The appellant was seen at the dispensary in August 1992 for left
shoulder pain that was two weeks in duration. The appellant was
given a limited profile for four days, and prescribed Motrin. There
was positive range of motion in the left shoulder. There was
positive strength in the left arm. The assessment was trapezium
strain.

The appellant was seen in May 1995 for bilateral shoulder pain. A
May 1995 individual sick slip form number DD Form 669 shows that
the appellant complained of pain in the bilateral suprascapular
deltoid area post lifting greater than 100 pounds. The appellant
reported previous injuries. He described a sharp, stabbing feeling
in relation to his range of movement. It was noted that there was
a limited range of motion, around 75 percent in the shoulder. There
was no ecchymosis,

- 4 -

edema, or redness. The appellant was given a profile of no push-
ups, and to not wear or lift anything greater than 15 pounds at the
appellant's discretion over the following 24 hours. He was
prescribed Ibuprofen. The assessment was bilateral shoulder pain,
to rule-out tendinitis.

In September 1995 the appellant underwent an examination only for
fitness for duty purposes for bilateral shoulder pain. In September
1995 the appellant was given a permanent physical profile with
assignment limitations of no military vehicle driving and no
airborne or special operations. The profile was assigned, in part,
due to congenital cervical vertebral anomalies with asymptomatic
instability.

The appellant underwent a VA examination in July 1996 that showed
subjective complaints of suprascapula pain with activity since
basic training in 1992. There was tenderness on abduction on both
sides of the suprascapular muscles. The diagnoses were the
following: chronic pain, bilateral shoulders (nerve, C5) with
tenderness on abduction of both arms, muscle group IV, the
intrinsic muscles. The examiner noted that there were no objective
findings of pain or abnormality on the cervical, dorsal or lumbar
spine, and that at the time of the examination no medication was
prescribed.

A VA examination was conducted in January 2002. At that time the
appellant stated that he entered the National Guard at age eighteen
in 1992 in a support of regular application to the National Guard
as a requirement to attain basic training. The appellant entered
basic training, and after approximately three weeks, he developed
problems with pain in both of his shoulders. He reported that that
he needed to march quite a bit and carried a heavy sac. A physician
who diagnosed trapezium strain saw him at that time. He continued
to have a strain and discomfort. He received Motrin for the pain.
The appellant reported that after nine weeks of basic training. He
had another advance training, which was quite strenuous too. He
continued to have pain in both of his shoulders upon increased
activities. He was seen by a physician and was again ordered Motrin
for pain. After four and a half months from this training he
returned home and was then attending the monthly drill with the
National Guard. While in the National Guard he worked as a cook,

- 5 -

which required considerable lifting that caused discomfort in his
shoulders. During this time the appellant was going to school as a
full-time student.

The appellant stated that he continued to have discomfort in his
back and both shoulders with increased activities such as prolonged
standing or driving. As a National Guard member he had to go to the
annual training which was in 1996. The appellant reported that he
felt that he could not perform because of the discomfort in his
back. He was then examined and discharged from the National Guard
due to medical reasons. The appellant continued to go to school and
have bilateral shoulder problems with increased activities such as
prolonged standing or driving. He did not receive any particular
treatment because he had no health insurance and according to the
appellant the VA would not treat him.

Physical examination revealed that the appellant was a well-
developed male. There was a full range of motion of the cervical
spine and both shoulders. There was no tenderness by palpation over
the musculature and the musculature over the shoulder girdle was
well developed. There was no sign of muscle atrophy. The range cf
motion of the cervical spine showed flexion to 60 degrees,
extension to 45 degrees, and lateral bending to 35 degrees. The
range of motion of the shoulder, anterior flexion was 180 degrees,
extension was 45 degrees, and abduction was 90 degrees. Internal
rotation was 45 degrees and external rotation was 20 degrees. X-
rays of the cervical spine and shoulders showed no abnormality.

The examiner reviewed the x-rays of the shoulders and cervical
spine and he reported that the x-rays show no gross abnormalities.
The examiner stated that he could not see any abnormality in the
cervical spine, congenital or otherwise. He also found that there
was no abnormality related to either the shoulders or the back. The
only evidence of discomfort were the subjective statements of the
appellant.

The examiner stated that there was no particular indication of
injury except that during that noted during basic training, and
that the training was apparently too strenuous for the appellant.
The diagnosis was normal examination of the back, neck, and
shoulders.

6 -

II. ANALYSIS

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by ACDUTRA, or for
disability resulting from injured incurred during a period of
inactive duty training. 38 U.S.C.A. 101(24), 1110, 1131 (West 1991
& Supp. 2002).

Continuity of symptomatology is required only where the condition
noted during service is not, in fact, shown to be chronic, or where
the diagnosis of chronicity may be legitimately questioned. When
the fact of chronicity in service is not adequately displayed, then
a showing of continuity after discharge is required to support the
claim. 38 C.F.R. 3.303(b) (2002).

Service connection may also be granted for any disease diagnosed
after discharge, when all the evidence, including that pertinent to
service, establishes that the disease was incurred in service. 38
C.F.R. 3.303(d) (2002).

To summarize, lay statements are considered to be competent
evidence when describing the symptoms of a disease or disability or
an injury. However, where the determinative issue involves a
question of medical causation, only individuals possessing
specialized training and knowledge are competent to render an
opinion. Espiritu v. Derwinski, 2 Vet.App. 492 (1992). The evidence
does not show that the appellant possesses medical expertise and it
is not contended otherwise.

In this regard, the service medical records show that the appellant
was seen on several occasion for complaints of bilateral shoulder
and upper back pain and was placed on a permanent profile which
resulted in a medical discharge from the National Guard.

However, the January 2002 VA examination, which included x-rays of
the shoulders and cervical spine, showed no abnormality. The
examiner stated that it was a normal examination. Without medical
evidence of current disabilities,

- 7 -

service connection is not warranted. Accordingly, the Board finds
that the preponderance of the evidence is against the appellant's
claims for service connection for disabilities involving the upper
back and shoulders.

ORDER

Entitlement to service connection for disorders involving the upper
back and shoulders is denied.

ROBERT P. REGAN 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

o These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel. 

o In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -



